                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                   )
In re:                                                             ) Chapter 11
                                                                   )
AKORN, INC., et al., 1                                             ) Case No. 20-11177 (KBO)
                                                                   )
                                    Debtors.                       ) (Jointly Administered)
                                                                   )

    NOTICE OF AGENDA OF MATTERS SCHEDULED FOR TELEPHONIC
HEARING ON SEPTEMBER 15, 2020 AT 11:00 A.M. (PREVAILING EASTERN TIME) 2

I.       UNCONTESTED MATTER WITH CERTIFICATE OF NO OBJECTION:

1.       Debtors’ Motion for Entry of an Order (I) Enlarging the Period Within Which the
         Debtors May Remove Actions and (II) Granting Related Relief [Docket No. 496 –
         filed August 18, 2020]

         Objections/Response Deadline:                 September 8, 2020 at 4:00 p.m. (ET)

         Objections/Responses Received:                None
         Related Documents:
         i.        Certificate of No Objection Regarding Debtors’ Motion for Entry of an Order
                   (I) Enlarging the Period Within Which the Debtors May Remove Actions and
                   (II) Granting Related Relief [Docket No. 693 – filed September 10, 2020]

         Status: On September 10, 2020, the Debtors filed a certificate of no objection regarding
                 this matter. Accordingly, a hearing regarding this matter is not required.




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, include: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
     Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn
     Ophthalmics, Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma,
     Inc. (0115); Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals,
     Inc. (6647); Olta Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716);
     and VPI Holdings Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300,
     Lake Forest, Illinois 60045.
2
     Any person who wishes to appear at the September 15, 2020 hearing must contact COURTCALL, LLC at 866-
     582-6878 to register his/her telephonic appearance in accordance with the Instructions for Telephonic
     Appearances Effective January 5, 2005, Revised May 11, 2018. All motions and other pleadings referenced
     herein are available online at the following address: www.kccllc.net/akorn.


RLF1 23893974v.1
II.      RESOLVED/CONTINUED MATTERS:

2.       Debtors’ Motion Seeking Entry of an Order (A) Approving Bidding Procedures, (B)
         Scheduling an Auction and Sale Hearing, (C) Approving the Form and Manner of
         Notice Thereof, (D) Establishing Procedures for the Assumption and Assignment of
         Certain Executory Contracts and Leases, and (E) Granting Related Relief
         [Docket No. 18 – filed May 21, 2020]

         Contract Objection Deadline:          August 25, 2020 at 12:00 p.m. (ET); extended to
                                               August 27, 2020 at 12:00 p.m. (ET) for the
                                               United States; extended to August 28, 2020 at
                                               12:00 p.m. (ET) for Chubb Companies and
                                               Oracle America, Inc.

         Contract Objections Received:

         A.        Reservation of Rights of Premier, Inc. and Its Subsidiaries in Relation to the
                   Debtors’ Proposed Cure Amounts [Docket No. 448 – filed August 13, 2020]

         B.        Objection of PrimaPharma, Inc. to the Motion of Debtors for the Assumption
                   and Assignment of Certain Executory Contracts and Leases [Docket No. 450
                   – filed August 13, 2020]

                   i.     Amended Declaration of Mark T. Livingston in Support of Objection
                          of PrimaPharma, Inc. to the Motion of Debtors for the Assumption and
                          Assignment of Certain Executory Contracts and Leases
                          [Docket No. 470 – filed August 14, 2020]

         C.        Reservation of Rights of AmerisourceBergen Drug Corporation and Affiliates
                   Related to Sale and Assumption [Docket No. 454 – filed August 14, 2020]

         D.        Objection of Premier Group to Proposed Cure Amount [Docket No. 455 –
                   filed August 14, 2020]

         E.        Simple Science, LLC’s Objection to Assumption and Assignment Identified
                   Contracts Between Simple Science, LLC and Various [Docket No. 515 – filed
                   August 21, 2020]

         F.        Limited Objection and Reservation of Rights of DP West Lake at Conway,
                   LLC to Debtors’ Proposed Cure Amounts [Docket No. 546 – filed August 25,
                   2020]

         G.        Objection and Reservation of Rights of Syneos Health, LLC and Inventiv
                   Health Consulting, Inc. to Notice to Contract Parties to Potentially Assumed
                   Executory Contracts and Unexpired Leases [Docket No. 556 – filed August
                   25, 2020]



                                                  2
RLF1 23893974v.1
         H.        Objection of Leadiant Biosciences Inc. to Notices to Contract Parties to
                   Potentially Assumed Executory Contracts and Unexpired Leases
                   [Docket No. 563 – filed August 25, 2020]

         I.        Objection of Exela Pharma Sciences LLC to the Notice to Contract Parties to
                   Potentially Assumed Executory Contracts and Unexpired Leases
                   [Docket No. 564 – filed August 25, 2020]

         J.        Oracle’s Limited Objection and Reservation of Notice to Contract Parties to
                   Potentially Assumed Executory Contracts and Unexpired Leases
                   [Docket No. 598 – filed August 28, 2020]

         K.        Objection of Exela Pharma Sciences LLC to Supplemental Cure Notice to
                   Contract Parties to Potentially Assumed Executory Contracts and Unexpired
                   Leases [Docket No. 692 – filed September 10, 2020]

         Related Documents:
         i.        Order (A) Approving the Asset Purchase Agreement, (B) Authorizing the Sale
                   of Assets, (C) Authorizing the Assumption and Assignment of Contracts and
                   Leases, and (D) Granting Related Relief [Docket No. 656 – entered
                   September 2, 2020]

         ii.       Supplemental Cure Notice to Contract Parties to Potentially Assumed
                   Executory Contracts and Unexpired Leases [Docket No. 674 – filed
                   September 4, 2020[

         Cure Objection Status: On September 2, 2020, the Court entered an order approving
         the Sale. The Debtors are continuing to work to resolve all outstanding cure
         objections. The Debtors have resolved the cure objection of Syneos Health, LLC and
         Inventiv Health Consulting, Inc. To the extent the Debtors are unable to resolve any
         cure objection prior to the hearing, the hearing with respect to such objection is
         continued to October 21, 2020 at 10:00 a.m. (ET).

II.      CONTESTED MATTER GOING FORWARD:

3.       MDL Plaintiffs’ Motion for Relief from the Automatic Stay [Docket No. 500 – filed
         August 19, 2020]

         Objection/Response Deadline:         September 2, 2020 at 4:00 p.m. (ET)

         Objections/Responses Received:
         A.        Debtors’ Limited Objection and Reservation of Rights to Motion for Relief
                   from the Automatic Stay [Docket No. 695 – filed September 11, 2020]

         Status: The hearing regarding this matter is going forward.



                                                 3
RLF1 23893974v.1
Wilmington, Delaware
September 11, 2020

/s/ Draft
RICHARDS, LAYTON & FINGER, P.A.       KIRKLAND & ELLIS LLP
Paul N. Heath (No. 3704)              KIRKLAND & ELLIS INTERNATIONAL LLP
Amanda R. Steele (No. 5530)           Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
Zachary I. Shapiro (No. 5103)         Gregory F. Pesce (admitted pro hac vice)
Brett M. Haywood (No. 6166)           Christopher M. Hayes (admitted pro hac vice)
One Rodney Square                     300 North LaSalle Street
920 N. King Street                    Chicago, Illinois 60654
Wilmington, Delaware 19801            Telephone: (312) 862-2000
Telephone: (302) 651-7700             Facsimile:     (312) 862-2200
Facsimile:    (302) 651-7701          Email:          patrick.nash@kirkland.com
Email:        heath@rlf.com                          gregory.pesce@kirkland.com
              steele@rlf.com                         christopher.hayes@kirkland.com
              shapiro@rlf.com
              haywood@rlf.com         -and-

Co-Counsel for the Debtors            KIRKLAND & ELLIS LLP
and Debtors in Possession             KIRKLAND & ELLIS INTERNATIONAL LLP
                                      Nicole L. Greenblatt, P.C. (admitted pro hac vice)
                                      601 Lexington Avenue
                                      New York, New York 10022
                                      Telephone: (212) 446-4800
                                      Facsimile:    (212) 446-4900
                                      Email:        nicole.greenblatt@kirkland.com

                                      Co-Counsel for the Debtors
                                      and Debtors in Possession




                                  4
RLF1 23893974v.1
